UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number:811-00994 Burnham Investors Trust (Exact name of registrant as specified in charter) 1325 Avenue of the Americas 26TH Floor New York, NY 10019 (Address of principle executive offices)(Zip Code) Jon M. Burnham 1325 Avenue of the Americas 26TH Floor New York, NY 10019 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 874-3863 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record ICA File Number: 811-00994 Reporting Period: 07/01/2009 - 06/30/2010 Burnham Investors Trust BURNHAM FINANCIAL INDUSTRIES FUND 1ST UNITED BANCORP, INC. Ticker: FUBC Security ID: 33740N105 Meeting Date: 8-Dec-09 Meeting Type: Special Record Date: 6-Nov-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 1ST UNITED BANCORP, INC. Ticker: FUBC Security ID: 33740N105 Meeting Date: 25-May-10 Meeting Type: Annual Record Date: 23-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paula Berliner For For Management Elect Director Jeffery L. Carrier For For Management Elect Director Ronald A. David For For Management Elect Director James Evans For For Management Elect Director Arthur S. Loring For For Management Elect Director Thomas E. Lynch For Withhold Management Elect Director John Marino For For Management Elect Director Carlos Gil Morrison For For Management Elect Director Warren S. Orlando For For Management Elect Director Rudy E. Schupp For For Management Elect Director Joseph W. Veccia, Jr. For For Management 2 Ratify Auditors For For Management ALLIANCE FINANCIAL CORPORATION Ticker: ALNC Security ID: Meeting Date: 11-May-10 Meeting Type: Annual Record Date: 22-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mary Pat Adams For For Management Elect Director Samuel J. Lanzafame For For Management Elect Director Lowell A. Seifter For For Management Elect Director Jack H. Webb For For Management 2 Ratify Auditors For For Management 3 Approve Restricted Stock Plan For For Management 4 Declassify the Board of Directors Against For Shareholder AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: 28-Apr-10 Meeting Type: Annual Record Date: 1-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James M. Cracchiolo For For Management 2 Elect Director H. Jay Sarles For For Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation 5 Amend Omnibus Stock Plan For For Management 6 Ratify Auditors For For Management ASSOCIATED BANC-CORP Ticker: ASBC Security ID: Meeting Date: 28-Apr-10 Meeting Type: Annual Record Date: 4-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Karen T. Beckwith For For Management Elect Director Ruth M. Crowley For For Management Elect Director Phillip B. Flynn For For Management Elect Director Ronald R. Harder For For Management Elect Director William R. Hutchinson For For Management Elect Director Eileen A. Kamerick For For Management Elect Director Richard T. Lommen For For Management Elect Director John C. Meng For For Management Elect Director J. Douglas Quick For For Management Elect Director John C. Seramur For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers’ Compensation 4 Ratify Auditors For For Management BANCORP RHODE ISLAND, INC. Ticker: BARI Security ID: Meeting Date: 19-May-10 Meeting Type: Annual Record Date: 1-Apr-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John R. Berger For For Management Elect Director Richard L. Beady For For Management Elect Director Michael E. McMahon For For Management Elect Director Pablo Rodriguez For Withhold Management 2 Advisory Vote to Ratify Named Executive For For Management Officer’s Compensation 3 Ratify Auditors For For Management BANK OF AMERICA CORP. Ticker: BAC Security ID: Meeting Date: FEB 23, 2010 Meeting Type: Special Record Date: 7-Jan-10 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Adjourn Meeting For For Management BANK OF AMERICA CORPORATION Ticker: BAC Security ID: Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: 3-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan S. Bies For For Management 2 Elect Director William P. Boardman For For Management 3 Elect Director Frank P. Bramble, Sr. For For Management 4 Elect Director Virgis W. Colbert For For Management 5 Elect Director Charles K. Gifford For For Management 6 Elect Director Charles O. Holliday, Jr. For For Management 7 Elect Director D. Paul Jones, Jr. For For Management 8 Elect Director Monica C. Lozano For For Management 9 Elect Director Thomas J. May For For Management 10 Elect Director Brian T. Moynihan For For Management 11 Elect Director Donald E. Powell For For Management 12 Elect Director Charles O. Rossotti For For Management 13 Elect Director Robert W. Scully For For Management 14 Ratify Auditors For For Management 15 Increase Authorized Common Stock For For Management 16 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation 17 Amend Omnibus Stock Plan For For Management 18 Report on Government Service of Against Against Shareholder Employees 19 TARP Related Compensation Against Against Shareholder 20 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 21 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers’ Compensation 22 Adopt Policy on Succession Planning Against Against Shareholder 23 Report on Collateral in Derivatives Against Against Shareholder Trading 24 Claw-back of Payments under Against Against Shareholder Restatements BB&T CORPORATION Ticker: BBT Security ID: Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: 24-Feb-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John A. Allison IV For For Management Elect Director Jennifer S. Banner For For Management Elect Director K. David Boyer, Jr. For For Management Elect Director Anna R. Cablik For For Management Elect Director Ronald E. Deal For For Management Elect Director Barry J. Fitzpatrick For For Management Elect Director Littleton Glover, Jr. For Withhold Management Elect Director L. Vincent Hackley PhD For For Management Elect Director Jane P. Helm For For Management Elect Director John P. Howe III, MD For For Management Elect Director Kelly S. King For For Management Elect Director James H. Maynard For For Management Elect Director Albert O. McCauley For For Management Elect Director J. Holmes Morrison For For Management Elect Director Nido R. Qubein For For Management Elect Director Thomas E. Skains For For Management Elect Director Thomas N. Thompson For For Management Elect Director Stephen T. Williams For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify Auditors For For Management 4 Report on Political Contributions Against For Shareholder 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Overdraft Policies and Against For Shareholder Practices, and Impacts to Borrowers BEACON FEDERAL BANCORP, INC. Ticker: BFED Security ID: Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: 12-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Timothy P. Ahern For For Management Elect Director Robert J. Berger For For Management Elect Director David R. Hill For For Management 2 Ratify Auditors For For Management BERKSHIRE HILLS BANCORP, INC. Ticker: BHLB Security ID: Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: 11-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John B. Davies For For Management Elect Director Rodney C. Dimock For For Management Elect Director David E. Phelps For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation 3 Ratify Auditors For For Management BROADPOINT GLEACHER SECURITIES GROUP, INC. Ticker: BPSG Security ID: 11134A103 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: 14-Apr-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter J. McNierney For For Management Elect Director Henry S. Bienen For For Management Elect Director Bruce Rohde For For Management Elect Director Marshall Cohen For For Management 2 Change State of Incorporation from New For For Management York to Delaware 3 Declassify the Board of Directors For For Management 4 Change Company Name For For Management 5 Ratify Auditors For For Management CAPITOL ACQUISITION CORP. Ticker: CLA Security ID: 14055E104 Meeting Date: OCT 26, 2009 Meeting Type: Special Record Date: 24-Sep-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Certificate of Incorporation to For For Management Change Certain Provisions Related to Business Combination 2 Amend Certificate of Incorporation to For For Management Delete References to Fair Market Value 3 Amend Certificate of Incorporation to For For Management Remove Certain Provisions Related to Fairness Opinion 4 Approve SPAC Transaction For For Management 5 If you vote FOR Proposal 4 you should For For Management also vote FOR this proposal. If you voted AGAINST Proposal 4 and wish to Exercise your Conversion Rights, you should vote AGAINST this proposal and follow the instructions in the company’s filing with the SEC 6 Change Company Name For For Management 7 Amend Certificate of Incorporation to For For Management Replace Capital Structure 8 Amend Certificate of Incorporation to For For Management Provide for Perpetual Existence 9 Declassify the Board of Directors For For Management 10 Amend Certificate of Incorporation to For For Management Remove Certain Provisions Relating to Special Purpose Acquisition Corporations 11 Amend Charter to Allow for REIT For For Management Ownership Limitations and Transfer Restrictions 12 Amend Charter to Allow Board to For For Management Terminate REIT Election 13 Adjourn Meeting For For Management CENTERSTATE BANKS, INC. Ticker: CSFL Security ID: 15201P109 Meeting Date: DEC 15, 2009 Meeting Type: Special Record Date: 6-Nov-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Adjourn Meeting For For Management CENTERSTATE BANKS, INC. Ticker: CSFL Security ID: 15201P109 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: 3-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James H. Bingham For For Management Elect Director G.R. Blanchard, Jr. For For Management Elect Director C. Dennis Carlton For For Management Elect Director Frank M. Foster, Jr. For For Management Elect Director Bryan W. Judge For For Management Elect Director Samuel L. Lupfer, IV For For Management Elect Director Lawrence W. Maxwell For For Management Elect Director Rulon D. Munns For For Management Elect Director G. Tierso Nunez, II For For Management Elect Director Thomas E. Oakley For For Management Elect Director Ernest S. Pinner For For Management Elect Director J. Thomas Rocker For For Management Elect Director Gail Gregg-Strimenos For For Management CHICOPEE BANCORP, INC. Ticker: CBNK Security ID: Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: 31-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Francine Jasinski For For Management Hayward Elect Director James P. Lynch For For Management Elect Director William D. Masse For For Management Elect Director W. Guy Ormsby For For Management Elect Director William J. Wagner For For Management 2 Ratify Auditors For For Management CITIGROUP INC. Ticker: C Security ID: Meeting Date: JUL 24, 2009 Meeting Type: Written Consent Record Date: 16-Jun-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Certificate of Incorporation to For For Management Approve Dividend Blocker Amendment 2 Amend Certificate of Incorporation to For For Management Approve Director Amendment 3 Amend Certificate of Incorporation to For Against Management Approve Retirement Amendment 4 Increase Authorized Preferred Stock For Against Management CITIGROUP INC. Ticker: C Security ID: Meeting Date: SEP 2, 2009 Meeting Type: Written Consent Record Date: 29-Jul-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Approve Reverse Stock Split For For Management 3 Amend Certificate of Incorporation to For Against Management Eliminate Voting Rights of Common Stock that Relates to Outstanding Series of Preferred Stock CITIGROUP INC. Ticker: C Security ID: Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: 25-Feb-10 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alain J.P. Belda For For Management 2 Elect Director Timothy C. Collins For For Management 3 Elect Director Jerry A. Grundhofer For For Management 4 Elect Director Robert L. Joss For For Management 5 Elect Director Andrew N. Liveris For For Management 6 Elect Director Michael E. O’Neill For For Management 7 Elect Director Vikram S. Pandit For For Management 8 Elect Director Richard D. Parsons For For Management 9 Elect Director Lawrence R. Ricciardi For For Management 10 Elect Director Judith Rodin For For Management 11 Elect Director Robert L. Ryan For For Management 12 Elect Director Anthony M. Santomero For For Management 13 Elect Director Diana L. Taylor For For Management 14 Elect Director William S. Thompson, Jr. For For Management 15 Elect Director Ernesto Zedillo For For Management 16 Ratify Auditors For For Management 17 Amend Omnibus Stock Plan For For Management 18 Amend Omnibus Stock Plan For For Management 19 Advisory Vote to Ratify Named Executive For Management Officers’ Compensation 20 Amend NOL Rights Plan (NOL Pill) For For Management 21 Approve Reverse Stock Split For For Management 22 Affirm Political Non-Partisanship Against Against Shareholder 23 Report on Political Contributions Against For Shareholder 24 Report on Collateral in Derivatives Against For Shareholder Trading 25 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 26 Stock Retention/Holding Period Against For Shareholder 27 Reimburse Expenses Incurred by Against For Shareholder Stockholder in Contested Election of Directors CITIZENS REPUBLIC BANCORP, INC. Ticker: CRBC Security ID: Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: 8-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director George J. Butvilas For For Management 2 Elect Director Robert S. Cubbin For For Management 3 Elect Director Richard J. Dolinski For For Management 4 Elect Director Dennis J. Ibold For For Management 5 Elect Director Benjamin W. Laird For For Management 6 Elect Director Cathleen H. Nash For For Management 7 Elect Director Kendall B. Williams For For Management 8 Elect Director James L. Wolohan For For Management 9 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation 10 Amend Omnibus Stock Plan For For Management 11 Ratify Auditors For For Management CITIZENS SOUTH BANKING CORPORATION Ticker: CSBC Security ID: Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: 5-May-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard K. Craig For For Management Elect Director Eugene R. Matthews, II For For Management Elect Director Kim S. Price For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation 3 Ratify Auditors For For Management 4 Approve Conversion of Securities For For Management CONNECTICUT BANK AND TRUST COMPANY, THE Ticker: CTBC Security ID: Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: 16-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Geno Auriemma For For Management Elect Director Frank A. Falvo For For Management Elect Director John A. Green For For Management Elect Director David A. Lentini For For Management Elect Director Joan L. Rusconi For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation COWEN GROUP, INC. Ticker: COWN Security ID: Meeting Date: JUN 7, 2010 Meeting Type: Annual Record Date: 20-Apr-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter A. Cohen For For Management Elect Director Steven Kotler For For Management Elect Director Jules B. Kroll For For Management Elect Director David M. Malcolm For For Management Elect Director Jerome S. Markowitz For For Management Elect Director Jack H. Nusbaum For For Management Elect Director Edoardo Spezzotti For For Management Elect Director John E. Toffolon, Jr. For For Management Elect Director Joseph R. Wright For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management CRM HOLDINGS LTD. Ticker: CRMH Security ID: G2554P103 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: 23-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Keith S. Hynes as Director For For Management Elect Salvator A. Patafio as Director For Withhold Management Elect Louis Rosner as Director For Withhold Management Elect David M. Bisner as Subsidiary For Withhold Management Director of Twin Bridges (Bermuda) Ltd. Elect Daniel G. Hickey, Sr. as For Withhold Management Subsidiary Director of Twin Bridges (Bermuda) Ltd. Elect Keith S. Hynes as Subsidiary For For Management Director of Twin Bridges (Bermuda) Ltd. Elect Charles I. Johnston as Subsidiary For Withhold Management Director of Twin Bridges (Bermuda) Ltd. Elect Philip J. Magnarella as For For Management Subsidiary Director of Twin Bridges (Bermuda) Ltd. Elect Salvatore A. Patafio as For For Management Subsidiary Director of Twin Bridges (Bermuda) Ltd. Elect Louis Rosner, Esq. as Subsidiary For For Management Director of Twin Bridges (Bermuda) Ltd. Elect James A. Scardino as Subsidiary For For Management Director of Twin Bridges (Bermuda) Ltd. 3 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 4 Change Company Name of CRM Holdings to For For Management Majestic Capital, Ltd. 5 Approve the Amended and Restated For For Management Articles/Bylaws/Charter of CRM Holdings, Ltd. 6 Approve Common Shares and Class B For For Management Reverse Share Split E*TRADE FINANCIAL CORP. Ticker: ETFC Security ID: Meeting Date: AUG 19, 2009 Meeting Type: Special Record Date: 26-Jun-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Approve Conversion of Securities For For Management 3 Approve Conversion of Securities For Against Management 4 Adjourn Meeting For Against Management 5 Advisory Vote to Retain Shareholder None Against Management Rights Plan (Poison Pill) Until Scheduled Expiration FIFTH THIRD BANCORP Ticker: FITB Security ID: Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: 26-Feb-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Darryl F. Allen For For Management Elect Director Ulysses L. Bridgeman, For For Management Jr. Elect Director Emerson L. Brumback For For Management Elect Director James P. Hackett For For Management Elect Director Gary R. Heminger For For Management Elect Director Jewell D. Hoover For For Management Elect Director Kevin T. Kabat For For Management Elect Director Mitchel D. Livingston, For For Management PhD Elect Director Hendrik G. Meijer For For Management Elect Director John J. Schiff, Jr. For For Management Elect Director Dudley S. Taft For For Management Elect Director Marsha C. Williams For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Eliminate Cumulative Voting For For Management 4 Permit Board to Amend Bylaws Without For For Management Shareholder Consent 5 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation 6 Ratify Auditors For For Management 7 Require Independent Board Chairman Against For Shareholder FIRST CALIFORNIA FINANCIAL GROUP, INC. Ticker: FCAL Security ID: Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: 22-Apr-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard D. Aldridge For For Management Elect Director Donald E. Benson For For Management Elect Director John W. Birchfield For For Management Elect Director Joseph N. Cohen For For Management Elect Director Robert E. Gipson For For Management Elect Director Antoinette T. Hubenette For For Management Elect Director C.G. Kum For For Management Elect Director Sung Won Sohn For For Management Elect Director Thomas Tignino For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers’ Compensation FIRST HORIZON NATIONAL CORPORATION Ticker: FHN Security ID: Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: 26-Feb-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert B. Carter For For Management Elect Director Mark A. Emkes For For Management Elect Director D. Bryan Jordan For For Management Elect Director R. Brad Martin For For Management Elect Director Vicki R. Palmer For For Management Elect Director Michael D. Rose For For Management Elect Director William B. Sansom For For Management Elect Director Luke Yancy III For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation 5 Ratify Auditors For For Management FIRST MIDWEST BANCORP, INC. Ticker: FMBI Security ID: Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: 26-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Brother James Gaffney For For Management 2 Elect Director Patrick J. McDonnell For For Management 3 Elect Director Michael L. Scudder For For Management 4 Elect Director John L. Sterling For For Management 5 Elect Director J. Stephen Vanderwoude For For Management 6 Ratify Auditors For For Management 7 Amend Omnibus Stock Plan For For Management 8 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation FIRSTFED FINANCIAL CORP. Ticker: FFED Security ID: Meeting Date: SEP 30, 2009 Meeting Type: Special Record Date: 26-Aug-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Approve Reverse Stock Split For For Management 3 Adjourn Meeting For For Management FIRSTMERIT CORPORATION Ticker: FMER Security ID: Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: 22-Feb-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven H. Baer For For Management Elect Director Karen S. Belden For For Management Elect Director R. Cary Blair For For Management Elect Director John C. Blickle For For Management Elect Director Robert W. Briggs For For Management Elect Director Richard Colella For For Management Elect Director Gina D. France For For Management Elect Director Paul G. Greig For For Management Elect Director Terry L. Haines For For Management Elect Director J. Michael Hochschwender For For Management Elect Director Clifford J. Isroff For For Management Elect Director Philip A. Lloyd II For For Management 2 Ratify Auditors For For Management 3 Amend Articles of Incorporation For For Management Concerning Preferred Stock 4 Establish Range For Board Size For For Management 5 Reduce Supermajority Vote Requirement For For Management Relating to Business Combinations 6 Reduce Supermajority Vote Requirement For For Management Relating to Amendments 7 Eliminate Provision Stating Directors For For Management May Only Be Removed for Cause FLAGSTAR BANCORP, INC. Ticker: FBC Security ID: Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: 16-Apr-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joseph P. Campanelli For Withhold Management Elect Director James A. Ovenden For For Management 2 Approve Reverse Stock Split For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive For Against Management Officers’ Compensation HILLTOP HOLDINGS INC. Ticker: HTH Security ID: Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: 5-Apr-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Rhodes R. Bobbitt For For Management Elect Director W. Joris Brinkerhoff For For Management Elect Director Charles R. Cummings For For Management Elect Director Gerald J. Ford For For Management Elect Director Jeremy B. Ford For For Management Elect Director J. Markham Green For For Management Elect Director Jess T. Hay For For Management Elect Director William T. Hill, Jr. For For Management Elect Director W. Robert Nichols, III For For Management Elect Director C. Clifton Robinson For For Management Elect Director Carl B. Webb For For Management 2 Ratify Auditors For For Management HUDSON CITY BANCORP, INC. Ticker: HCBK Security ID: Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: 1-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald O. Quest PhD For For Management 2 Elect Director Joseph G. Sponholz For For Management 3 Approve/Amend Executive Incentive Bonus For For Management Plan 4 Ratify Auditors For For Management IBERIABANK CORP. Ticker: IBKC Security ID: Meeting Date: AUG 24, 2009 Meeting Type: Special Record Date: 20-Jul-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management IBERIABANK CORPORATION Ticker: IBKC Security ID: Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: 17-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Elaine D. Abell For For Management Elect Director William H. Fenstermaker For For Management Elect Director O. L. Pollard Jr. For For Management 2 Ratify Auditors For For Management INVESCO LTD. (FORMERLY INVESCO PLC) Ticker: IVZ Security ID: G491BT108 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: 19-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Joseph R. Canion as Director For For Management Elect Edward P. Lawrence as Director For For Management Elect James I. Robertson as Director For For Management Elect Phoebe A. Wood as Director For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management INVESCO MORTGAGE CAPITAL INC Ticker: IVR Security ID: 46131B100 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: 18-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director G. Mark Armour For For Management 2 Elect Director James S. Balloun For For Management 3 Elect Director John S. Day For For Management 4 Elect Director Karen Dunn Kelley For For Management 5 Elect Director Neil Williams For For Management 6 Ratify Auditors For For Management INVESTORS BANCORP, INC. Ticker: ISBC Security ID: 46146P102 Meeting Date: OCT 27, 2009 Meeting Type: Annual Record Date: 11-Sep-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Patrick J. Grant For For Management Elect Director Kevin Cummings For For Management Elect Director Joseph H. Shepard III For For Management 2 Ratify Auditors For For Management JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: 19-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Crandall C. Bowles For For Management Elect Director Stephen B. Burke For For Management Elect Director David M. Cote For For Management Elect Director James S. Crown For For Management Elect Director James Dimon For For Management Elect Director Ellen V. Futter For For Management Elect Director William H. Gray, III For For Management Elect Director Laban P. Jackson, Jr. For For Management Elect Director David C. Novak For For Management Elect Director Lee R. Raymond For For Management Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For For Management Officers’ Compensation 4 Affirm Political Non-Partisanship Against Against Shareholder 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Report on Collateral in Derivatives Against For Shareholder Trading 7 Provide Right to Act by Written Consent Against Against For Shareholder 8 Require Independent Board Chairman Against For Shareholder 9 Report on Pay Disparity Against Against Shareholder 10 Stock Retention/Holding Period Against For Shareholder LAZARD LTD Ticker: LAZ Security ID: G54050102 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: 5-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Laurent Mignon as Director For For Management Elect Gary W. Parr as Director For For Management Elect Hal S. Scott as Director For For Management 2 Amend Bye-laws Re: Removal Procedure For For Management for Chairman and CEO 3 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration Auditors METRO BANCORP INC Ticker: METR Security ID: 59161R101 Meeting Date: DEC 9, 2009 Meeting Type: Annual Record Date: 9-Oct-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gary L. Nalbandian For For Management Elect Director James R. Adair For For Management Elect Director John J. Cardello For For Management Elect Director Jay W. Cleveland, Jr. For Withhold Management Elect Director Douglas S. Gelder For For Management Elect Director Alan R. Hassman For For Management Elect Director Michael A. Serluco For For Management Elect Director Howell C. Mette For For Management Elect Director Samir J. Srouji For For Management 2 Other Business For Against Management MORGAN STANLEY Ticker: MS Security ID: Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: 22-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Roy J. Bostock For Against Management 2 Elect Director Erskine B. Bowles For For Management 3 Elect Director Howard J. Davies For For Management 4 Elect Director James P. Gorman For For Management 5 Elect Director James H. Hance, Jr. For For Management 6 Elect Director Nobuyuki Hirano For For Management 7 Elect Director C. Robert Kidder For For Management 8 Elect Director John J. Mack For For Management 9 Elect Director Donald T. Nicolaisen For For Management 10 Elect Director Charles H. Noski For For Management 11 Elect Director Hutham S. Olayan For For Management 12 Elect Director O. Griffith Sexton For For Management 13 Elect Director Laura D. Tyson For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation 16 Amend Omnibus Stock Plan For Against Management 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 18 Stock Retention/Holding Period Against For Shareholder 19 Require Independent Board Chairman Against For Shareholder 20 Report on Pay Disparity Against Against Shareholder 21 Claw-back of Payments under Against For Shareholder Restatements NARA BANCORP, INC. Ticker: NARA Security ID: 63080P105 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: 5-May-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven D. Broidy For Withhold Management Elect Director Louis M. Cosso For Withhold Management Elect Director Alvin D. Kang For Withhold Management Elect Director Chong-Moon Lee For Withhold Management Elect Director Jesun Paik For Withhold Management Elect Director Hyon Man Park For Withhold Management Elect Director Ki Suh Park For Withhold Management Elect Director Scott Yoon-suk Whang For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Against Management Officers’ Compensation 4 Increase Authorized Common Stock For Against Management NEW YORK COMMUNITY BANCORP, INC. Ticker: NYB Security ID: Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: 5-Apr-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald M. Blake For For Management Elect Director Michael J. Levine For For Management Elect Director Guy V. Molinari For For Management Elect Director John M. Tsimbinos For For Management 2 Ratify Auditors For For Management NORTHWEST BANCSHARES, INC. Ticker: NWBI Security ID: Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: 26-Feb-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert G. Ferrier For For Management Elect Director Joseph F. Long For For Management Elect Director Richard E. McDowell For For Management Elect Director John P. Meegan For For Management 2 Ratify Auditors For For Management ORIENTAL FINANCIAL GROUP INC. Ticker: OFG Security ID: 68618W100 Meeting Date: JUN 30, 2010 Meeting Type: Special Record Date: 24-May-10 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conversion of Securities For For Management 2 Adjourn Meeting For For Management PACWEST BANCORP Ticker: PACW Security ID: Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: 25-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark N. Baker For For Management Elect Director Stephen M. Dunn For For Management Elect Director John M. Eggemeyer For For Management Elect Director Barry C. Fitzpatrick For For Management Elect Director George E. Langley For Withhold Management Elect Director Susan E. Lester For For Management Elect Director Timothy B. Matz For For Management Elect Director Arnold W. Messer For For Management Elect Director Daniel B. Platt For For Management Elect Director John W. Rose For For Management Elect Director Robert A. Stine For For Management Elect Director Matthew P. Wagner For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify Auditors For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Adjourn Meeting For Against Management 6 Other Business For Against Management PENNYMAC MORTGAGE INVESTMENT TRUST Ticker: PMT Security ID: 70931T103 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: 16-Apr-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Matthew Botein For For Management Elect Director Scott W. Carnahan For For Management Elect Director Frank P. Willey For For Management 2 Ratify Auditors For For Management PEOPLE’S UNITED FINANCIAL, INC. Ticker: PBCT Security ID: Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: 8-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John K. Dwight For For Management Elect Director Janet M. Hansen For For Management Elect Director Mark W. Richards For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the None For Shareholder Election of Directors PNC FINANCIAL SERVICES GROUP, INC., THE Ticker: PNC Security ID: Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: 12-Feb-10 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard O. Berndt For For Management 2 Elect Director Charles E. Bunch For For Management 3 Elect Director Paul W. Chellgren For For Management 4 Elect Director Robert N. Clay For For Management 5 Elect Director Kay Coles James For For Management 6 Elect Director Richard B. Kelson For For Management 7 Elect Director Bruce C. Lindsay For For Management 8 Elect Director Anthony A. Massaro For For Management 9 Elect Director Jane G. Pepper For For Management 10 Elect Director James E. Rohr For For Management 11 Elect Director Donald J. Shepard For For Management 12 Elect Director Lorene K. Steffes For For Management 13 Elect Director Dennis F. Strigl For For Management 14 Elect Director Stephen G. Thieke For For Management 15 Elect Director Thomas J. Usher For For Management 16 Elect Director George H. Walls, Jr. For For Management 17 Elect Director Helge H. Wehmeier For For Management 18 Ratify Auditors For For Management 19 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation 20 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 21 TARP Related Compensation Against For Shareholder POPULAR, INC. Ticker: BPOP Security ID: Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: 5-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael T. Masin For For Management Elect Director Manuel Morales Jr. For Against Management Elect Director Jose R. Vizcarrondo For Against Management Elect Director Alejandro M. Ballester For For Management Elect Director Carlos A. Unanue For For Management 2 Adopt Supermajority Vote Requirement For Against Management for Amendments 3 Increase Authorized Common Stock For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation 5 Ratify Auditors For For Management 6 Adjourn Meeting For Against Management PORTER BANCORP, INC. Ticker: PBIB Security ID: Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: 8-Apr-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Maria L. Bouvette For For Management Elect Director David L. Hawkins For For Management Elect Director W. Glenn Hogan For For Management Elect Director Sidney L. Monroe For For Management Elect Director J. Chester Porter For For Management Elect Director Stephen A. Williams For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation PROSPECT CAPITAL CORP. Ticker: PSEC Security ID: 74348T102 Meeting Date: DEC 11, 2009 Meeting Type: Annual Record Date: 15-Oct-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Andrew C. Cooper For For Management Elect Director M. Grier Eliasek For For Management 2 Approve Sale of Common Shares Below Net For For Management Asset Value REDWOOD TRUST, INC. Ticker: RWT Security ID: Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: 31-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard D. Baum For For Management Elect Director Mariann Byerwalter For For Management Elect Director Jeffrey T. Pero For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management SEACOAST BANKING CORP. OF FLORIDA Ticker: SBCF Security ID: Meeting Date: DEC 3, 2009 Meeting Type: Special Record Date: 14-Oct-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Adjourn Meeting For For Management SEACOAST BANKING CORPORATION OF FLORIDA Ticker: SBCF Security ID: Meeting Date: JUN 22, 2010 Meeting Type: Annual Record Date: 11-May-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John H. Crane For For Management Elect Director Jeffrey S. Furst For For Management Elect Director Dennis S. Hudson, Jr. For For Management Elect Director Thomas E. Rossin For For Management Elect Director Thomas H. Thurlow, Jr. For For Management 2 Approve Reverse Stock Split For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation 4 Increase Authorized Common Stock For For Management 5 Approve Conversion of Securities For For Management 6 Adjourn Meeting For For Management SOUTH FINANCIAL GROUP INC., THE Ticker: TSFG Security ID: Meeting Date: SEP 11, 2009 Meeting Type: Special Record Date: 31-Jul-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Approve Conversion of Securities For For Management 3 Adjourn Meeting For For Management TFS FINANCIAL CORP. Ticker: TFSL Security ID: 87240R107 Meeting Date: FEB 25, 2010 Meeting Type: Annual Record Date: 28-Dec-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Marc A Stefanski For For Management Elect Director Martin J Cohen For For Management Elect Director Robert A Fiala For For Management Elect Director Ben S Stefanski III For For Management 2 Ratify Auditors For For Management TWO HARBORS INVESTMENT CORP Ticker: TWO Security ID: 90187B101 Meeting Date: JUN 14, 2010 Meeting Type: Annual Record Date: 19-Apr-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark D. Ein For For Management Elect Director William W. Johnson For For Management Elect Director Stephen G. Kasnet For For Management Elect Director Peter Niculescu For For Management Elect Director W. Reid Sanders For For Management Elect Director Thomas Siering For For Management Elect Director Brian C. Taylor For For Management 2 Ratify Auditors For For Management U.S. BANCORP Ticker: USB Security ID: Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: 22-Feb-10 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas M. Baker, Jr. For For Management 2 Elect Director Y. Marc Belton For For Management 3 Elect Director Victoria Buyniski For For Management Gluckman 4 Elect Director Arthur D. Collins, Jr. For For Management 5 Elect Director Richard K. Davis For For Management 6 Elect Director Joel W. Johnson For For Management 7 Elect Director Olivia F. Kirtley For For Management 8 Elect Director Jerry W. Levin For For Management 9 Elect Director David B. O’Maley For For Management 10 Elect Director O’dell M. Owens, M.D., For For Management M.P.H. 11 Elect Director Richard G. Reiten For For Management 12 Elect Director Craig D. Schnuck For For Management 13 Elect Director Patrick T. Stokes For For Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For For Management 16 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation UMPQUA HOLDINGS CORPORATION Ticker: UMPQ Security ID: Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: 12-Feb-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Raymond P. Davis For For Management Elect Director David B. Frohnmayer For For Management Elect Director William A. Lansing For For Management Elect Director Hilliard C. Terry, III For For Management Elect Director Peggy Y. Fowler For For Management Elect Director Stephen M. Gambee For For Management Elect Director Luis F. Machuca For For Management Elect Director Bryan L. Timm For For Management Elect Director Allyn C. Ford For For Management Elect Director Jose R. Hermocillo For For Management Elect Director Diane D. Miller For For Management Elect Director Frank R.J. Whittaker For For Management 2 Increase Authorized Preferred and For For Management Common Stock 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation 6 Ratify Auditors For For Management UMPQUA HOLDINGS CORPORATION Ticker: UMPQ Security ID: Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: 12-Feb-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Raymond P. Davis For For Management Elect Director David B. Frohnmayer For For Management Elect Director William A. Lansing For For Management Elect Director Hilliard C. Terry, III For For Management Elect Director Peggy Y. Fowler For For Management Elect Director Stephen M. Gambee For For Management Elect Director Luis F. Machuca For For Management Elect Director Bryan L. Timm For For Management Elect Director Allyn C. Ford For For Management Elect Director Jose R. Hermocillo For For Management Elect Director Diane D. Miller For For Management Elect Director Frank R.J. Whittaker For For Management 2 Increase Authorized Preferred and For For Management Common Stock 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation 6 Ratify Auditors For For Management UNITED COMMUNITY BANKS, INC. Ticker: UCBI Security ID: 90984P105 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: 27-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jimmy C. Tallent For For Management Elect Director Robert L. Head, Jr. For For Management Elect Director W.C. Nelson, Jr. For For Management Elect Director Robert H. Blalock For For Management Elect Director Cathy Cox For For Management Elect Director Hoyt O. Holloway For For Management Elect Director John D. Stephens For For Management Elect Director Tim Wallis For For Management 2 Increase Authorized Common Stock For For Management 3 Amend Articles to Allow Bylaw For For Management Amendments 4 Approve Issuance of Shares for a For For Management Private Placement 5 Advisory Vote to Ratify Named Executive For Against Management Officers’ Compensation 6 Ratify Auditors For For Management WALTER INVESTMENT MANAGEMENT CORP. Ticker: WAC Security ID: 93317W102 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: 8-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ellyn L. Brown For For Management Elect Director Denmar J. Dixon For For Management Elect Director Steven Berrard For For Management Elect Director Mark J. O'Brien For For Management Elect Director Shannon E. Smith For For Management 2 Ratify Auditors For For Management WASHINGTON FEDERAL, INC. Ticker: WFSL Security ID: Meeting Date: JAN 20, 2010 Meeting Type: Annual Record Date: 27-Nov-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Derek L. Chinn For For Management Elect Director Thomas J. Kelley For For Management Elect Director Barbara L. Smith For For Management 2 Ratify Auditors For For Management WESTERN LIBERTY BANCORP Ticker: WLBC Security ID: Meeting Date: OCT 7, 2009 Meeting Type: Special Record Date: 11-Sep-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve SPAC Transaction For For Management 2 If you have placed a vote on Proposal 1 None Abstain Management and wish to Exercise your Conversion Rights, you should vote FOR this proposal and follow the instructions in the company?s filing with the SEC 3 Approve Stock Option Plan Grants to For For Management Richard A.C. Coles, Michael B. Frankel and George A. Rosenbaum 4 Amend Articles of Incorporation to For For Management Remove Certain Provisions Related to Business Combinations 5 Amend Articles of Incorporation to For For Management Allow Holders of 30 percent Interest to Exercise their Conversion Rights 6 Amend Articles of Incorporation to For For Management Remove Requirement that Holders of Public Shares who Vote Against Acquisition May Convert Shares 7 Change Company Name For For Management 8 Amend Articles of Incorporation to to For For Management Provide for Perpetual Existence 9 Amend Articles of Incorporation to For For Management Delete Certain Provisions Pertaining to Dissolution and Liquidation of Company Assets 10 Amend Articles of Incorporation to For For Management Delete Certain Provisions 11 Approve Distribution of Trust Account For For Management Elect Director Jason N. Ader For For Management Elect Director Richard A.C. Coles For For Management Elect Director Dr. Leonard E. Goodall For For Management Elect Director Robert G. Goldstein For For Management Elect Director Daniel B. Silvers For For Management Elect Director Michael B. Frankel For For Management Elect Director William Stephan For For Management 13 Adjourn Meeting For For Management WESTERN LIBERTY BANCORP Ticker: WLBC Security ID: Meeting Date: MAR 25, 2010 Meeting Type: Special Record Date: 1-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management WINTRUST FINANCIAL CORPORATION Ticker: WTFC Security ID: 97650W108 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: 1-Apr-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter D. Crist For For Management Elect Director Bruce K. Crowther For For Management Elect Director Joseph F. Damico For For Management Elect Director Bert A. Getz, Jr. For For Management Elect Director H. Patrick Hackett, Jr For For Management Elect Director Scott K. Heitmann For For Management Elect Director Charles H. James III For For Management Elect Director Albin F. Moschner For For Management Elect Director Thomas J. Neis For For Management Elect Director Christopher J. Perry For For Management Elect Director Hollis W. Rademacher For For Management Elect Director Ingrid S. Stafford For For Management Elect Director Edward J. Wehmer For For Management 2 Advisory Vote to Ratify Named Executive For For For Management Officers’ Compensation 3 Ratify Auditors For For Management BURNHAM FINANCIAL INDUSTRIES FUND There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. BURNHAM FINANCIAL SERVICES FUND 1ST UNITED BANCORP, INC. Ticker: FUBC Security ID: 33740N105 Meeting Date: DEC 8, 2009 Meeting Type: Special Record Date: 6-Nov-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 1ST UNITED BANCORP, INC. Ticker: FUBC Security ID: 33740N105 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: 23-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paula Berliner For For Management Elect Director Jeffery L. Carrier For For Management Elect Director Ronald A. David For For Management Elect Director James Evans For For Management Elect Director Arthur S. Loring For For Management Elect Director Thomas E. Lynch For Withhold Management Elect Director John Marino For For Management Elect Director Carlos Gil Morrison For For Management Elect Director Warren S. Orlando For For Management Elect Director Rudy E. Schupp For For Management Elect Director Joseph W. Veccia, Jr. For For Management 2 Ratify Auditors For For Management ALLIANCE FINANCIAL CORPORATION Ticker: ALNC Security ID: Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: 22-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mary Pat Adams For For Management Elect Director Samuel J. Lanzafame For For Management Elect Director Lowell A. Seifter For For Management Elect Director Jack H. Webb For For Management 2 Ratify Auditors For For Management 3 Approve Restricted Stock Plan For For Management 4 Declassify the Board of Directors Against For Shareholder ASSOCIATED BANC-CORP Ticker: ASBC Security ID: Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: 4-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Karen T. Beckwith For For Management Elect Director Ruth M. Crowley For For Management Elect Director Phillip B. Flynn For For Management Elect Director Ronald R. Harder For For Management Elect Director William R. Hutchinson For For Management Elect Director Eileen A. Kamerick For For Management Elect Director Richard T. Lommen For For Management Elect Director John C. Meng For For Management Elect Director J. Douglas Quick For For Management Elect Director John C. Seramur For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers’ Compensation 4 Ratify Auditors For For Management BANCORP RHODE ISLAND, INC. Ticker: BARI Security ID: Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: 1-Apr-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John R. Berger For For Management Elect Director Richard L. Beady For For Management Elect Director Michael E. McMahon For For Management Elect Director Pablo Rodriguez For Withhold Management 2 Advisory Vote to Ratify Named Executive For For Management Officer’s Compensation 3 Ratify Auditors For For Management BANK OF AMERICA CORP. Ticker: BAC Security ID: Meeting Date: FEB 23, 2010 Meeting Type: Special Record Date: 7-Jan-10 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Adjourn Meeting For For Management BANK OF AMERICA CORPORATION Ticker: BAC Security ID: Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: 3-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan S. Bies For For Management 2 Elect Director William P. Boardman For For Management 3 Elect Director Frank P. Bramble, Sr. For For Management 4 Elect Director Virgis W. Colbert For For Management 5 Elect Director Charles K. Gifford For For Management 6 Elect Director Charles O. Holliday, Jr. For For Management 7 Elect Director D. Paul Jones, Jr. For For Management 8 Elect Director Monica C. Lozano For For Management 9 Elect Director Thomas J. May For For Management 10 Elect Director Brian T. Moynihan For For Management 11 Elect Director Donald E. Powell For For Management 12 Elect Director Charles O. Rossotti For For Management 13 Elect Director Robert W. Scully For For Management 14 Ratify Auditors For For Management 15 Increase Authorized Common Stock For For Management 16 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation 17 Amend Omnibus Stock Plan For For Management 18 Report on Government Service of Against Against Shareholder Employees 19 TARP Related Compensation Against Against Shareholder 20 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 21 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers’ Compensation 22 Adopt Policy on Succession Planning Against Against Shareholder 23 Report on Collateral in Derivatives Against Against Shareholder Trading 24 Claw-back of Payments under Against Against Shareholder Restatements BANK OF THE OZARKS, INC. Ticker: OZRK Security ID: Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: 19-Feb-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George Gleason For For Management Elect Director Mark Ross For For Management Elect Director Jean Arehart For For Management Elect Director Steven Arnold For For Management Elect Director Richard Cisne For For Management Elect Director Robert East For For Management Elect Director Linda Gleason For For Management Elect Director Henry Mariani For For Management Elect Director James Matthews For For Management Elect Director R.L. Qualls For For Management Elect Director Kennith Smith For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management BAR HARBOR BANKSHARES Ticker: BHB Security ID: Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: 22-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert C. Carter For For Management Elect Director Thomas A. Colwell For For Management Elect Director Jacquelyn S. Dearborn For For Management Elect Director Peter Dodge For For Management Elect Director Martha T. Dudman For For Management Elect Director Lauri E. Fernald For For Management Elect Director Gregg S. Hannah For For Management Elect Director Clyde H. Lewis For For Management Elect Director Joseph M. Murphy For For Management Elect Director Robert M. Phillips For For Management Elect Director Constance C. Shea For For Management Elect Director Kenneth E. Smith For For Management Elect Director Scott G. Toothaker For For Management Elect Director David B. Woodside For For Management 2 Fix Number of Directors For For Management 3 Ratify Auditors For For Management 4 Other Business For Against Management BEACON FEDERAL BANCORP, INC. Ticker: BFED Security ID: Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: 12-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Timothy P. Ahern For For Management Elect Director Robert J. Berger For For Management Elect Director David R. Hill For For Management 2 Ratify Auditors For For Management BERKSHIRE HILLS BANCORP, INC. Ticker: BHLB Security ID: Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: 11-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John B. Davies For For Management Elect Director Rodney C. Dimock For For Management Elect Director David E. Phelps For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation 3 Ratify Auditors For For Management BROOKLINE BANCORP, INC. Ticker: BRKL Security ID: 11373M107 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: 8-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David C. Chapin For For Management Elect Director John A. Hackett, Sr. For For Management Elect Director John L. Hall, II For For Management Elect Director Rosamond B. Vaule For For Management 2 Ratify Auditors For For Management CAPITOL ACQUISITION CORP. Ticker: CLA Security ID: 14055E104 Meeting Date: OCT 26, 2009 Meeting Type: Special Record Date: 24-Sep-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Certificate of Incorporation to For For Management Change Certain Provisions Related to Business Combination 2 Amend Certificate of Incorporation to For For Management Delete References to Fair Market Value 3 Amend Certificate of Incorporation to For For Management Remove Certain Provisions Related to Fairness Opinion 4 Approve SPAC Transaction For For Management 5 If you vote FOR Proposal 4 you should For For Management also vote FOR this proposal. If you voted AGAINST Proposal 4 and wish to Exercise your Conversion Rights, you should vote AGAINST this proposal and follow the instructions in the company’s filing with the SEC 6 Change Company Name For For Management 7 Amend Certificate of Incorporation to For For Management Replace Capital Structure 8 Amend Certificate of Incorporation to For For Management Provide for Perpetual Existence 9 Declassify the Board of Directors For For Management 10 Amend Certificate of Incorporation to For For Management Remove Certain Provisions Relating to Special Purpose Acquisition Corporations 11 Amend Charter to Allow for REIT For For Management Ownership Limitations and Transfer Restrictions 12 Amend Charter to Allow Board to For For Management Terminate REIT Election 13 Adjourn Meeting For For Management CENTERSTATE BANKS, INC. Ticker: CSFL Security ID: 15201P109 Meeting Date: DEC 15, 2009 Meeting Type: Special Record Date: 6-Nov-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Adjourn Meeting For For Management CENTERSTATE BANKS, INC. Ticker: CSFL Security ID: 15201P109 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: 3-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James H. Bingham For For Management Elect Director G.R. Blanchard, Jr. For For Management Elect Director C. Dennis Carlton For For Management Elect Director Frank M. Foster, Jr. For For Management Elect Director Bryan W. Judge For For Management Elect Director Samuel L. Lupfer, IV For For Management Elect Director Lawrence W. Maxwell For For Management Elect Director Rulon D. Munns For For Management Elect Director G. Tierso Nunez, II For For Management Elect Director Thomas E. Oakley For For Management Elect Director Ernest S. Pinner For For Management Elect Director J. Thomas Rocker For For Management Elect Director Gail Gregg-Strimenos For For Management CHICOPEE BANCORP, INC. Ticker: CBNK Security ID: Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: 31-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Francine Jasinski For For Management Hayward Elect Director James P. Lynch For For Management Elect Director William D. Masse For For Management Elect Director W. Guy Ormsby For For Management Elect Director William J. Wagner For For Management 2 Ratify Auditors For For Management CITIGROUP INC. Ticker: C Security ID: Meeting Date: JUL 24, 2009 Meeting Type: Written Consent Record Date: 16-Jun-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Certificate of Incorporation to For For Management Approve Dividend Blocker Amendment 2 Amend Certificate of Incorporation to For For Management Approve Director Amendment 3 Amend Certificate of Incorporation to For Against Management Approve Retirement Amendment 4 Increase Authorized Preferred Stock For Against Management CITIGROUP INC. Ticker: C Security ID: Meeting Date: SEP 2, 2009 Meeting Type: Written Consent Record Date: 29-Jul-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Approve Reverse Stock Split For For Management 3 Amend Certificate of Incorporation to For Against Management Eliminate Voting Rights of Common Stock that Relates to Outstanding Series of Preferred Stock CITIZENS REPUBLIC BANCORP, INC. Ticker: CRBC Security ID: Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: 8-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director George J. Butvilas For For Management 2 Elect Director Robert S. Cubbin For For Management 3 Elect Director Richard J. Dolinski For For Management 4 Elect Director Dennis J. Ibold For For Management 5 Elect Director Benjamin W. Laird For For Management 6 Elect Director Cathleen H. Nash For For Management 7 Elect Director Kendall B. Williams For For Management 8 Elect Director James L. Wolohan For For Management 9 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation 10 Amend Omnibus Stock Plan For For Management 11 Ratify Auditors For For Management CITIZENS SOUTH BANKING CORPORATION Ticker: CSBC Security ID: Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: 5-May-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard K. Craig For For Management Elect Director Eugene R. Matthews, II For For Management Elect Director Kim S. Price For For Management 2 Advisory Vote to Ratify Named Executive For For For Management Officers’ Compensation 3 Ratify Auditors For For Management 4 Approve Conversion of Securities For For Management CONNECTICUT BANK AND TRUST COMPANY, THE Ticker: CTBC Security ID: Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: 16-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Geno Auriemma For For Management Elect Director Frank A. Falvo For For Management Elect Director John A. Green For For Management Elect Director David A. Lentini For For Management Elect Director Joan L. Rusconi For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation COWEN GROUP, INC. Ticker: COWN Security ID: Meeting Date: JUN 7, 2010 Meeting Type: Annual Record Date: 20-Apr-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter A. Cohen For For Management Elect Director Steven Kotler For For Management Elect Director Jules B. Kroll For For Management Elect Director David M. Malcolm For For Management Elect Director Jerome S. Markowitz For For Management Elect Director Jack H. Nusbaum For For Management Elect Director Edoardo Spezzotti For For Management Elect Director John E. Toffolon, Jr. For For Management Elect Director Joseph R. Wright For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management CRM HOLDINGS LTD. Ticker: CRMH Security ID: G2554P103 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: 23-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Keith S. Hynes as Director For For Management Elect Salvator A. Patafio as Director For Withhold Management Elect Louis Rosner as Director For Withhold Management Elect David M. Bisner as Subsidiary For Withhold Management Director of Twin Bridges (Bermuda) Ltd. Elect Daniel G. Hickey, Sr. as For Withhold Management Subsidiary Director of Twin Bridges (Bermuda) Ltd. Elect Keith S. Hynes as Subsidiary For For Management Director of Twin Bridges (Bermuda) Ltd. Elect Charles I. Johnston as Subsidiary For Withhold Management Director of Twin Bridges (Bermuda) Ltd. Elect Philip J. Magnarella as For For Management Subsidiary Director of Twin Bridges (Bermuda) Ltd. Elect Salvatore A. Patafio as For For Management Subsidiary Director of Twin Bridges (Bermuda) Ltd. Elect Louis Rosner, Esq. as Subsidiary For For Management Director of Twin Bridges (Bermuda) Ltd. Elect James A. Scardino as Subsidiary For For Management Director of Twin Bridges (Bermuda) Ltd. 3 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 4 Change Company Name of CRM Holdings to For For Management Majestic Capital, Ltd. 5 Approve the Amended and Restated For For Management Articles/Bylaws/Charter of CRM Holdings, Ltd. 6 Approve Common Shares and Class B For For Management Reverse Share Split E*TRADE FINANCIAL CORP. Ticker: ETFC Security ID: Meeting Date: AUG 19, 2009 Meeting Type: Special Record Date: 26-Jun-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Approve Conversion of Securities For For Management 3 Approve Conversion of Securities For Against Management 4 Adjourn Meeting For Against Management 5 Advisory Vote to Retain Shareholder None Against Management Rights Plan (Poison Pill) Until Scheduled Expiration FIRST CALIFORNIA FINANCIAL GROUP, INC. Ticker: FCAL Security ID: Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: 22-Apr-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard D. Aldridge For For Management Elect Director Donald E. Benson For For Management Elect Director John W. Birchfield For For Management Elect Director Joseph N. Cohen For For Management Elect Director Robert E. Gipson For For Management Elect Director Antoinette T. Hubenette For For Management Elect Director C.G. Kum For For Management Elect Director Sung Won Sohn For For Management Elect Director Thomas Tignino For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers’ Compensation FIRST HORIZON NATIONAL CORPORATION Ticker: FHN Security ID: Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: 26-Feb-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert B. Carter For For Management Elect Director Mark A. Emkes For For Management Elect Director D. Bryan Jordan For For Management Elect Director R. Brad Martin For For Management Elect Director Vicki R. Palmer For For Management Elect Director Michael D. Rose For For Management Elect Director William B. Sansom For For Management Elect Director Luke Yancy III For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation 5 Ratify Auditors For For Management FIRST MIDWEST BANCORP, INC. Ticker: FMBI Security ID: Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: 26-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Brother James Gaffney For For Management 2 Elect Director Patrick J. McDonnell For For Management 3 Elect Director Michael L. Scudder For For Management 4 Elect Director John L. Sterling For For Management 5 Elect Director J. Stephen Vanderwoude For For Management 6 Ratify Auditors For For Management 7 Amend Omnibus Stock Plan For For Management 8 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation FLAGSTAR BANCORP, INC. Ticker: FBC Security ID: Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: 16-Apr-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joseph P. Campanelli For Withhold Management Elect Director James A. Ovenden For For Management 2 Approve Reverse Stock Split For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive For Against Management Officers’ Compensation GUARANTY BANCORP Ticker: GBNK Security ID: 40075T102 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: 15-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward B. Cordes For For Management 2 Elect Director John M. Eggemeyer For For Management 3 Elect Director Stephen D. Joyce For For Management 4 Elect Director Gail H. Klapper For Against Management 5 Elect Director Daniel M. Quinn For For Management 6 Elect Director Kathleen Smythe For For Management 7 Elect Director Matthew P. Wagner For For Management 8 Elect Director W. Kirk Wycoff For For Management 9 Elect Director Albert C. Yates For For Management 10 Ratify Auditors For For Management 11 Amend Omnibus Stock Plan For Against Management HILLTOP HOLDINGS INC. Ticker: HTH Security ID: Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: 5-Apr-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Rhodes R. Bobbitt For For Management Elect Director W. Joris Brinkerhoff For For Management Elect Director Charles R. Cummings For For Management Elect Director Gerald J. Ford For For Management Elect Director Jeremy B. Ford For For Management Elect Director J. Markham Green For For Management Elect Director Jess T. Hay For For Management Elect Director William T. Hill, Jr. For For Management Elect Director W. Robert Nichols, III For For Management Elect Director C. Clifton Robinson For For Management Elect Director Carl B. Webb For For Management 2 Ratify Auditors For For Management HUDSON CITY BANCORP, INC. Ticker: HCBK Security ID: Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: 1-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald O. Quest PhD For For Management 2 Elect Director Joseph G. Sponholz For For Management 3 Approve/Amend Executive Incentive Bonus For For Management Plan 4 Ratify Auditors For For Management IBERIABANK CORP. Ticker: IBKC Security ID: Meeting Date: AUG 24, 2009 Meeting Type: Special Record Date: 20-Jul-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management IBERIABANK CORPORATION Ticker: IBKC Security ID: Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: 17-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Elaine D. Abell For For Management Elect Director William H. Fenstermaker For For Management Elect Director O. L. Pollard Jr. For For Management 2 Ratify Auditors For For Management INVESCO MORTGAGE CAPITAL INC Ticker: IVR Security ID: 46131B100 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: 18-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director G. Mark Armour For For Management 2 Elect Director James S. Balloun For For Management 3 Elect Director John S. Day For For Management 4 Elect Director Karen Dunn Kelley For For Management 5 Elect Director Neil Williams For For Management 6 Ratify Auditors For For Management INVESTORS BANCORP, INC. Ticker: ISBC Security ID: 46146P102 Meeting Date: OCT 27, 2009 Meeting Type: Annual Record Date: 11-Sep-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Patrick J. Grant For For Management Elect Director Kevin Cummings For For Management Elect Director Joseph H. Shepard III For For Management 2 Ratify Auditors For For Management MB FINANCIAL, INC. Ticker: MBFI Security ID: 55264U108 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: 12-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mitchell Feiger For For Management Elect Director Charles J. Gries For For Management Elect Director James N. Hallene For For Management 2 Advisory Vote to Ratify Named Executive For Against Management Officers’ Compensation 3 Ratify Auditors For For Management 4 Reimburse Proxy Contest Expenses Against Against Shareholder 5 Declassify the Board of Directors Against For Shareholder MERIDIAN INTERSTATE BANCORP, INC. Ticker: EBSB Security ID: 58964Q104 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: 31-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Anna R. DiMaria For Withhold Management Elect Director Richard F. Fernandez For For Management Elect Director Domenic A. Gamberdella For For Management Elect Director Thomas J. Gunning For For Management 2 Ratify Auditors For For Management METRO BANCORP INC Ticker: METR Security ID: 59161R101 Meeting Date: DEC 9, 2009 Meeting Type: Annual Record Date: 9-Oct-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gary L. Nalbandian For For Management Elect Director James R. Adair For For Management Elect Director John J. Cardello For For Management Elect Director Jay W. Cleveland, Jr. For Withhold Management Elect Director Douglas S. Gelder For For Management Elect Director Alan R. Hassman For For Management Elect Director Michael A. Serluco For For Management Elect Director Howell C. Mette For For Management Elect Director Samir J. Srouji For For Management 2 Other Business For Against Management MIDSOUTH BANCORP, INC. Ticker: MSL Security ID: Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: 31-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Will Charbonnet, Sr. For For Management Elect Director Clayton Paul Hilliard For For Management Elect Director Joseph V. Tortorice, Jr. For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation 3 Increase Authorized Common Stock For For Management NARA BANCORP, INC. Ticker: NARA Security ID: 63080P105 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: 5-May-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven D. Broidy For Withhold Management Elect Director Louis M. Cosso For Withhold Management Elect Director Alvin D. Kang For Withhold Management Elect Director Chong-Moon Lee For Withhold Management Elect Director Jesun Paik For Withhold Management Elect Director Hyon Man Park For Withhold Management Elect Director Ki Suh Park For Withhold Management Elect Director Scott Yoon-suk Whang For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers’ Compensation 4 Increase Authorized Common Stock For Against Management NORTHWEST BANCSHARES, INC. Ticker: NWBI Security ID: Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: 26-Feb-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert G. Ferrier For For Management Elect Director Joseph F. Long For For Management Elect Director Richard E. McDowell For For Management Elect Director John P. Meegan For For Management 2 Ratify Auditors For For Management OMNIAMERICAN BANCORP, INC. Ticker: OABC Security ID: 68216R107 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: 20-Apr-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Elaine Anderson For For Management Elect Director James Herring For For Management 2 Ratify Auditors For For Management ORIENTAL FINANCIAL GROUP INC. Ticker: OFG Security ID: 68618W100 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: 5-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jose J. Gil de Lamadrid For For Management Elect Director Jose Rafael Fernandez For For Management Elect Director Maricarmen Aponte For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Increase Authorized Preferred and For For Management Common Stock 5 Ratify Auditors For For Management ORIENTAL FINANCIAL GROUP INC. Ticker: OFG Security ID: 68618W100 Meeting Date: JUN 30, 2010 Meeting Type: Special Record Date: 24-May-10 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conversion of Securities For For Management 2 Adjourn Meeting For For Management PARKVALE FINANCIAL CORPORATION Ticker: PVSA Security ID: Meeting Date: OCT 22, 2009 Meeting Type: Annual Record Date: 24-Aug-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Andrea F. Fitting For For Management Elect Director Robert D. Pfischner For Withhold Management Elect Director Stephen M. Gagliardi For Withhold Management 2 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation 3 Ratify Auditors For For Management PENNYMAC MORTGAGE INVESTMENT TRUST Ticker: PMT Security ID: 70931T103 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: 16-Apr-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Matthew Botein For For Management Elect Director Scott W. Carnahan For For Management Elect Director Frank P. Willey For For Management 2 Ratify Auditors For For Management PEOPLE’S UNITED FINANCIAL, INC. Ticker: PBCT Security ID: Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: 8-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John K. Dwight For For Management Elect Director Janet M. Hansen For For Management Elect Director Mark W. Richards For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the None For Shareholder Election of Directors PNC FINANCIAL SERVICES GROUP, INC., THE Ticker: PNC Security ID: Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: 12-Feb-10 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard O. Berndt For For Management 2 Elect Director Charles E. Bunch For For Management 3 Elect Director Paul W. Chellgren For For Management 4 Elect Director Robert N. Clay For For Management 5 Elect Director Kay Coles James For For Management 6 Elect Director Richard B. Kelson For For Management 7 Elect Director Bruce C. Lindsay For For Management 8 Elect Director Anthony A. Massaro For For Management 9 Elect Director Jane G. Pepper For For Management 10 Elect Director James E. Rohr For For Management 11 Elect Director Donald J. Shepard For For Management 12 Elect Director Lorene K. Steffes For For Management 13 Elect Director Dennis F. Strigl For For Management 14 Elect Director Stephen G. Thieke For For Management 15 Elect Director Thomas J. Usher For For Management 16 Elect Director George H. Walls, Jr. For For Management 17 Elect Director Helge H. Wehmeier For For Management 18 Ratify Auditors For For Management 19 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation 20 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 21 TARP Related Compensation Against For Shareholder POPULAR, INC. Ticker: BPOP Security ID: Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: 5-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael T. Masin For For Management Elect Director Manuel Morales Jr. For Against Management Elect Director Jose R. Vizcarrondo For Against Management Elect Director Alejandro M. Ballester For For Management Elect Director Carlos A. Unanue For For Management 2 Adopt Supermajority Vote Requirement For Against Management for Amendments 3 Increase Authorized Common Stock For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation 5 Ratify Auditors For For Management 6 Adjourn Meeting For Against Management PORTER BANCORP, INC. Ticker: PBIB Security ID: Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: 8-Apr-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Maria L. Bouvette For For Management Elect Director David L. Hawkins For For Management Elect Director W. Glenn Hogan For For Management Elect Director Sidney L. Monroe For For Management Elect Director J. Chester Porter For For Management Elect Director Stephen A. Williams For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation PROSPECT CAPITAL CORP. Ticker: PSEC Security ID: 74348T102 Meeting Date: DEC 11, 2009 Meeting Type: Annual Record Date: 15-Oct-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Andrew C. Cooper For For Management Elect Director M. Grier Eliasek For For Management 2 Approve Sale of Common Shares Below Net For For Management Asset Value REDWOOD TRUST, INC. Ticker: RWT Security ID: Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: 31-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard D. Baum For For Management Elect Director Mariann Byerwalter For For Management Elect Director Jeffrey T. Pero For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management ROME BANCORP, INC. Ticker: ROME Security ID: 77587P103 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: 12-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David C. Grow For Withhold Management Elect Director Bruce R. Engelbert For For Management Elect Director John A. Reinhardt For For Management 2 Ratify Auditors For For Management SEACOAST BANKING CORP. OF FLORIDA Ticker: SBCF Security ID: Meeting Date: DEC 3, 2009 Meeting Type: Special Record Date: 14-Oct-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Adjourn Meeting For For Management SEACOAST BANKING CORPORATION OF FLORIDA Ticker: SBCF Security ID: Meeting Date: JUN 22, 2010 Meeting Type: Annual Record Date: 11-May-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John H. Crane For For Management Elect Director Jeffrey S. Furst For For Management Elect Director Dennis S. Hudson, Jr. For For Management Elect Director Thomas E. Rossin For For Management Elect Director Thomas H. Thurlow, Jr. For For Management 2 Approve Reverse Stock Split For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation 4 Increase Authorized Common Stock For For Management 5 Approve Conversion of Securities For For Management 6 Adjourn Meeting For For Management STERLING BANCORP Ticker: STL Security ID: Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: 22-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert Abrams For For Management Elect Director Joseph M. Adamko For For Management Elect Director Louis J. Cappelli For For Management Elect Director Fernando Ferrer For For Management Elect Director Allan F. Hershfield For For Management Elect Director Henry J. Humphreys For For Management Elect Director Robert W. Lazar For For Management Elect Director Carolyn Joy Lee For For Management Elect Director John C. Millman For For Management Elect Director Eugene Rossides For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation TFS FINANCIAL CORP. Ticker: TFSL Security ID: 87240R107 Meeting Date: FEB 25, 2010 Meeting Type: Annual Record Date: 28-Dec-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Marc A Stefanski For For Management Elect Director Martin J Cohen For For Management Elect Director Robert A Fiala For For Management Elect Director Ben S Stefanski III For For Management 2 Ratify Auditors For For Management TWO HARBORS INVESTMENT CORP Ticker: TWO Security ID: 90187B101 Meeting Date: JUN 14, 2010 Meeting Type: Annual Record Date: 19-Apr-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark D. Ein For For Management Elect Director William W. Johnson For For Management Elect Director Stephen G. Kasnet For For Management Elect Director Peter Niculescu For For Management Elect Director W. Reid Sanders For For Management Elect Director Thomas Siering For For Management Elect Director Brian C. Taylor For For Management 2 Ratify Auditors For For Management UMPQUA HOLDINGS CORPORATION Ticker: UMPQ Security ID: Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: 12-Feb-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Raymond P. Davis For For Management Elect Director David B. Frohnmayer For For Management Elect Director William A. Lansing For For Management Elect Director Hilliard C. Terry, III For For Management Elect Director Peggy Y. Fowler For For Management Elect Director Stephen M. Gambee For For Management Elect Director Luis F. Machuca For For Management Elect Director Bryan L. Timm For For Management Elect Director Allyn C. Ford For For Management Elect Director Jose R. Hermocillo For For Management Elect Director Diane D. Miller For For Management Elect Director Frank R.J. Whittaker For For Management 2 Increase Authorized Preferred and For For Management Common Stock 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation 6 Ratify Auditors For For Management UMPQUA HOLDINGS CORPORATION Ticker: UMPQ Security ID: Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: 12-Feb-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Raymond P. Davis For For Management Elect Director David B. Frohnmayer For For Management Elect Director William A. Lansing For For Management Elect Director Hilliard C. Terry, III For For Management Elect Director Peggy Y. Fowler For For Management Elect Director Stephen M. Gambee For For Management Elect Director Luis F. Machuca For For Management Elect Director Bryan L. Timm For For Management Elect Director Allyn C. Ford For For Management Elect Director Jose R. Hermocillo For For Management Elect Director Diane D. Miller For For Management Elect Director Frank R.J. Whittaker For For Management 2 Increase Authorized Preferred and For For Management Common Stock 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers’ Compensation 6 Ratify Auditors For For Management UNITED COMMUNITY BANKS, INC. Ticker: UCBI Security ID: 90984P105 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: 27-Mar-10 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jimmy C. Tallent For For Management Elect Director Robert L. Head, Jr. For For Management Elect Director W.C. Nelson, Jr. For For Management Elect Director Robert H. Blalock For For Management Elect Director Cathy Cox For For Management Elect Director Hoyt O. Holloway For For Management Elect Director John D. Stephens For For Management Elect Director Tim Wallis For For Management 2 Increase Authorized Common Stock For For Management 3 Amend Articles to Allow Bylaw For For Management Amendments 4 Approve Issuance of Shares for a For For Management Private Placement 5 Advisory Vote to Ratify Named Executive For
